1-25Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
	Claims 1-25 are pending and are canceled. Claims 26-37 are new.

Response to Arguments
	The 103 rejections are withdrawn in view of the claim amendments. However, upon further review of the prior art a new rejection is provided below.

	The claim objections are withdrawn in view of the claim amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 26-28, 31 and 34-37 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Bjoraker.

Bjoraker discloses:
26. A computer program product embodied in a tangible media including instructions included thereon for causing a processor (Para. 0017) to: 
attribute a value to a pre-paid payment instrument ([0029] In one embodiment, when an activated voucher 40 is distributed to recipient 14, the financial balance is equal to the initial balance added to voucher 40 by distribution agency 12.) ; 
determine an expiration time associated with the pre-paid payment instrument (Para. 0035, populates expiration field); and automatically return an un-used portion of value associated with the pre-paid payment instrument at the expiration time by automatically crediting an account associated with a party providing the value for the un-used portion at the expiration time (Para. 0016, redemption organization network…track vouchers, Para. 0036, monitor vouchers, Para. 0037, distribution agency recaptures unredeemed balance after expiration. [0058] Similarly, funds can be recaptured from accounts 50 having residual balances after the expiration date has passed or other triggering event has occurred. Recapturing residual funds allows distribution agency 12 to reclaim any financial balance remaining on voucher 40 after use. Upon recapture at 628, the credit account of distribution agency 12 may be credited or a refund may be issued.).  

27. The computer program product of claim 26, wherein the account associated with the party providing the value is the party's original form of payment for the value ( [0051] At 614, distribution agency 12 reviews finances with regard to vouchers 40… an account of the money placed on activated cards by distribution agency 12 is tabulated…managing finances at 614 may include cross-referencing a credit account offered by redemption organization 16. [0058] Upon recapture at 628, the credit account of distribution agency 12 may be credited or a refund may be issued.).

28. The computer program product of claim 27, wherein the party's original form of payment for the value is a financial account (See credit account above).  



31. The computer program product of claim 26, wherein the account associated with the party providing the value is a financial account associated with the party (See credit account above).  

34. The computer program product of claim 26, further comprising instructions for issuing the pre-paid payment instrument to the party providing the value or a designated recipient.  

35. The computer program product of claim 26, further comprising instructions for issuing the pre-paid payment instrument to the party providing the value or a designated recipient ([0036] At 406, distribution agency 12 issues voucher 40 to recipient 14.).  

36. The computer program of claim 26, wherein the party providing the value is a purchaser of the pre-paid payment instrument ([0021] In one embodiment, redemption organization 16 is additionally configured to supply distribution agency 12 with vouchers).  

37. The computer program of claim 26, further comprising instructions for invalidating the pre-paid payment instrument when the un-used portion is returned to the party.
Bjoraker does not disclose the above however, Bjoraker suggests to one of ordinary skill that once the expiration date has passed, and/or the remaining value has been returned, that the voucher would become invalid.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29, 30, 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bjoraker as applied to claims 26-28 and 31 above, and further in view of Rosenblatt.

Bjoraker does not disclose:
29. The computer program product of claim 28, wherein the financial account is a checking account.  

30. The computer program product of claim 27, wherein the party's original form of payment for the value is a credit card.  

32. The computer program product of claim 31 , wherein the financial account is a checking account.  

33. The computer program product of claim 26, wherein the account associated with the party providing the value is a credit card.  

However, Rosenblatt discloses:
0015 -The gift distribution system may then charge or bill the customer via credit card or any other form of payment at either the time the customer schedules the distribution of the gift card, at the time the gift card is sent, or at the time a recipient receives the gift card.
As Rosenblatt discloses any other form of payment one of ordinary skill would find it obvious to include a checking account as a form of payment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 32 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 29 and 30 recite similar subject matter and also depend upon the same independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694